Citation Nr: 1210560	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-30 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for an upper back disorder.

4.  Entitlement to service connection for an upper back disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disorder.
8.  Entitlement to service connection for a left ankle disorder.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disorder.

10.  Entitlement to service connection for a right ankle disorder.

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include depressive disorder and insomnia.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and insomnia.

13.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 28, 1960 to October 30, 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction remains with the VA Regional Office (RO) in New Orleans, Louisiana

In a February 2007 rating decision, the RO denied the Veteran's claims to reopen his claims of entitlement to service connection for a low back disorder; upper back disorder; bilateral knee disorder; left ankle disorder; right ankle disorder; and an acquired psychiatric disorder, to include depressive disorder and insomnia.

Historically in a December 1998 rating decision, entitlement to service connection for a left ankle disorder was denied.  The Veteran did not timely appeal.

In a June 2005 Board decision, the Veteran's claims to reopen previously denied claims of entitlement to service connection for a low back disorder; a bilateral knee disorder, and a right ankle disorder.  In addition, entitlement to service connection for a depressive disorder; and an upper back disorder were denied.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As, noted, in the February 2007 rating decision the RO denied the Veteran's claims to reopen his claims of entitlement to service connection for a low back disorder; upper back disorder; bilateral knee disorder; left ankle disorder; right ankle disorder; and an acquired psychiatric disorder, to include depressive disorder and insomnia.   Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


As will be explained below, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for a low back disorder, an upper back disorder, a bilateral knee disorder, left ankle disorder, a right ankle disorder, and an acquired psychiatric disorder, to include depressive disorder and insomnia. 

In reopening the claim for an acquired psychiatric disorder, to include depressive disorder and insomnia, the Board must note that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran may have been diagnosed as having other acquired psychiatric disability as well.  Thus, the claim of service connection for a depressive disorder and insomnia will be recharacterized as an acquired psychiatric disorder, to include a depressive disorder and insomnia and considered as stated on the title page of this decision.

 The Board also finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  The issues of entitlement to service connection for a low back disability, an upper back disability, a bilateral knee disability, left and right ankle disabilities, an acquired psychiatric disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision in December 1998, the RO denied entitlement to service connection for a left ankle injury.   No timely appeal was received by VA, nor was 
new and material evidence submitted within the applicable appeal period.

2.  Evidence received since the December 1998 rating decision is new, relates to an unestablished fact necessary to grant the claim of entitlement to service connection for a left ankle injury because it suggests that the Veteran's treating physicians provided a medical opinion that he currently experiences a left ankle disorder which may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  In a June 2005 Board decision, the Veteran's claims to reopen his claims of entitlement to service connection for a low back disorder; bilateral knee disorder; and right ankle disorder were denied, and no appeals were filed.  

4.  Since the June 2005 Board decision, the evidence received is new, relates to an unestablished fact necessary to grant the claims of entitlement to service connection for a low back disorder; bilateral knee disorder; and right ankle disorder because it suggests that the Veteran's treating physicians provided a medical opinion that his current low back disorder; bilateral knee disorder; and right ankle disorder may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claims.

5.  In a June 2005 Board decision, the Veteran's claim of entitlement to service connection for an upper back disorder was denied, and no appeal was filed.   

6.  Evidence received since the June 2005 Board decision is new, relates to an unestablished fact necessary to grant a claim of entitlement to service connection for an upper back disorder because it suggests that the Veteran's treating physicians provided a medical opinion that he currently experiences an upper back disorder which may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.

7.  In a June 2005 Board decision, the Veteran's claim of entitlement to service connection for a depressive disorder was denied, and no appeal was filed.     

8.  Evidence received since the June 2005 Board decision is new, relates to an unestablished fact necessary to grant a claim of entitlement to service connection for an acquired psychiatric disorder to include a depressive disorder because it suggests that the Veteran's treating physicians provided a medical opinion that he currently experiences an acquired psychiatric disorder to include a depressive disorder with insomnia which may be attributed to active service, and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The December 1998 rating decision, denying service connection for a left ankle sprain is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted since the December 1998 RO decision in support of the claim of service connection for a left ankle sprain is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The June 2005 Board decision, denying the Veteran's claims to reopen his claims of entitlement to service connection for a low back disorder; bilateral knee disorder; and right ankle disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

4.  Evidence submitted since the June 2005 Board decision in support of the claims of service connection for a low back disorder; bilateral knee disorder; and right ankle disorder is new and material; accordingly, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

5.  The June 2005 Board decision, denying the Veteran's claim of entitlement to service connection for an upper back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

 6.  Evidence submitted since the June 2005 Board decision in support of the claim of service connection for an upper back disorder is new and material; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

7.  The June 2005 Board decision, denying the Veteran's claim of entitlement to service connection for a depressive disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 
 
8.  Evidence submitted since the June 2005 Board decision in support of the claim of service connection for an acquired psychiatric disability to include a depressive disorder with insomnia is new and material; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate his claims and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been submitted sufficient to reopen his previously denied service connection claims for residuals of low back, upper back, bilateral knees, left and right ankle injuries, and an acquired psychiatric disorder.  He specifically contends that these conditions were the result of a serious parachute jump accident he experienced during service, and because he continued to experience low back, upper back, bilateral knees, left and right ankle disorders, and an acquired psychiatric disorder since service, he is entitled to reopen these claims.
As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Service connection for a left ankle disorder

Service connection for a left ankle disorder was originally denied in a December 1998 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The evidence of record at the time of the December 1998 denial included the service treatment records which were entirely silent as to any complaints, treatment, or diagnosis of a left ankle injury; Boyd Chiropractic Clinic records; a clinical report from Jack F. Loupe, M.D., F.A.C.S.; and statements from the Veteran.   The medical evidence does not report any left ankle disability which is attributed to service.  

There were no post service treatment records for a chronic left ankle disorder submitted at the time of the initial claim.  The RO denied the claim concluding that the Veteran's left ankle disorder had not been incurred or aggravated by service.    

The Veteran submitted a claim to reopen and the RO denied reopening the claim in February 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final rating decision in December 1998, VA has received evidence including a letter from the Veteran and a buddy statement from someone who remembered the parachute accident in service 1962.   

The newly submitted evidence since the prior final rating decision in December 1998, includes the Veteran's voluminous VA and private outpatient treatment records, and multiple lay and buddy statements.  This evidence shows that the Veteran currently is diagnosed as having chronic left ankle pain.  It also suggests that this current left ankle pain may be related to active service.  For example, in September 2011 the Veteran's serviced representative submitted documents from the Veteran which noted that his treating clinicians had told him that, "the damage is consistent with the muscles being torn during the near fatal parachute malfunction back in 1962." 

With respect to the Veteran's application to reopen a claim of service connection for a left ankle disability, the Board notes that the evidence which was of record in December 1998 showed that there was no competent evidence that the Veteran experienced any current residuals of a left ankle injury which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's September 2011 documents submitted by the service representative) suggests that the Veteran currently experiences left ankle pain which could be attributed to active service.  Thus, the Board finds that the evidence submitted since December 1998 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disorder and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a left ankle disorder is reopened.




II.  Service connection for a low back, upper back, bilateral knee, and right ankle disorder

In June 2005 the Board denied the claims to reopen claims for service connection for a low back, right ankle, and bilateral knee disorders.  In addition service connection for an upper back disorder, and a depressive disorder were denied.  There was no appeal filed.

The June 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  The evidence of record at the time of the June 2005 denial included the service treatment records, private and VA treatment records and examination reports.

A February 2001 VA examination diagnosed chronic upper back pain.  The examiner noted that he was unable to comment on any correlation between the upper back pain and the reported parachute injury in service.  He noted however that it was "not likely" that the parachute injury in service caused an upper back injury since the Veteran was able to go back to normal duty after the accident.  

An October 2002 VA examination report noted that subsequent to service the Veteran worked as a mechanic and millright.  He reported no physical restrictions during this period.  The examiner noted that the Veteran was able to work essentially unrestricted as a mechanic and millright for many years following service.  The examiner had difficulty relating any of the reasons given for his current disorders to service as the Veteran had stated that he has had no treatment of his spine and has been able to basically work unrestricted for over 30 years.

Regarding the low back, right ankle, and bilateral knee disorders.  The Board noted post service evidence of chiropractic treatment between 1977 to 1984.  Regarding the low back it had been noted the Veteran received treatment on one occasion in service in January 1962 for low back pain subsequent to a parachute jump injury and landing his buttocks a week earlier.  An examination was essentially negative.  The impression was low back strain.  At the September 1962 separation examination there were no complaints or lumbosacral abnormalities noted.    

Service medical records revealed that in July 1962 the Veteran sprained his right ankle.  He was seen in August 1962 for pain involving the right ankle.  He was placed in a short walker and used crutches for two weeks.  There were no further complaints or abnormalities regarding the right ankle including upon the separation examination.  

Regarding the knees there were no references to complaints or abnormalities regarding the knees in service.  There are no post service chiropractic references to the knees.  

Multiple lay and buddy statements were submitted.  Private and VA medical records as well as an SSA determination were also of record at the time of the Board decision.  The private medical evidence submitted at that time included statements from Dr. Reiss Plauche

The Veteran submitted a claim to reopen and the RO denied reopening the claims in February 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claims should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final June 2005 Board decision, VA has received evidence including a letter from the Veteran and a buddy statement from a soldier who remembered the parachute accident in service in 1962. 

The newly submitted evidence also includes the Veteran's voluminous VA and private outpatient treatment records, and multiple lay statements.  This evidence shows that the Veteran currently is diagnosed as having chronic low back, upper back, bilateral knee, and right ankle pain.  It also suggests that this current low back, upper back, bilateral knee, and right ankle pain may be related to active service.  For example, in September 2011 the Veteran's serviced representative submitted documents from the Veteran which noted that his treating clinicians had told him that, "the damage is consistent with the muscles being torn during the near fatal parachute malfunction back in 1962." 

With respect to the Veteran's application to reopen the claims of service connection for a low back, upper back, bilateral knee, and right ankle disorders, the Board notes that the evidence which was of record in June 2005 showed that there was no competent evidence that the Veteran experienced any current residuals of a low back, upper back, bilateral knee, or right ankle injuries which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's September 2011 documents submitted by the service representative) suggests that the Veteran currently experiences low back, upper back, bilateral knee, and right ankle pain which could be attributed to active service.  Thus, the Board finds that the evidence submitted since June 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claims of service connection for a low back, upper back, bilateral knee, and right ankle disorders and raises a reasonable possibility of substantiating the claims.  Because new and material evidence has been submitted, the Board finds that the previously denied claims of service connection for a low back, upper back, bilateral knee, and right ankle disorders are reopened.


III. Service connection for an acquired psychiatric disorder 

The Board denied service connection for a depressive disorder in June 2005 and the decision was not appealed and therefore the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

The basis of the prior final denial was the Board's finding that although there was evidence of a current depressive disorder, there was no evidence of a confirmed diagnosis of a depressive disorder in service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 2005 Board decision that addresses this basis.  

Evidence submitted and obtained since the June 2005 Board decision includes a January 2007 letter from Kenneth Todd, M.D., J.D.  Dr. Todd noted that he had been treating the Veteran since 2000.  He noted that he had received and reviewed the Veterans appeal and subsequent letters including the buddy statement from a soldier friend in the file.  Dr. Todd wrote that:

----in my professional opinion, the proximate cause of [the Veteran's] psychiatric conditions is the parachute accident and what has grown from that incident.  In my professional opinion, [the Veteran] is not a hypochondriac and therefore I am inclined to believe his statements when recounting his physical injuries.  I am aware that his ongoing depression also influences his perceptions of the physical injuries, but I believe his depression has grown out of the physical injury in question."

Presuming credibility, this addresses a basis of the previous denial.  Dr. Todd offers his medical opinions as to a nexus to the in-service parachute jump accident and his currently diagnosed depressive disorder.  As such, this additional evidence is both "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder since the June 2005 Board decision.  On this basis, the claim is reopened.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a low back disorder is reopened, and to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for an upper back disorder is reopened, and to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for a bilateral knee disorder is reopened, and to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for a left ankle disorder is reopened, and to that extent only, the appeal is granted.
.
As new and material evidence has been received, the claim for entitlement to service connection for a right ankle disorder is reopened, and to that extent only, the appeal is granted.
.
As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and insomnia, is reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of service connection for a low back, upper back, bilateral knees, bilateral ankle disorders, and an acquired psychiatric disorder.  The Board also finds that additional development of all of the Veteran's currently reopened claim, is necessary before any of them can be adjudicated on the merits.  Because the reopened claims of service connection for a low back, upper back, bilateral knees, left and right ankle disorders, and an acquired psychiatric disorder are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on these claims.

The Veteran reported in his most recent submittals of evidence in September 2011 with respect to the application to reopen the claims of service connection for a low back, upper back, bilateral knee, and bilateral ankle disorders, that treating clinicians have told him that his currently experienced low back, upper back, bilateral knee, and bilateral ankle pain may be attributed to active service.   

The Board notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran has contended that his treating clinicians for his claimed disabilities have told him his disorders may be the result of his parachuting accident in service.  The Veteran should be advised to identify these clinicians and to submit medical records release forms for these clinicians.  The RO/AMC should attempt to obtain records from these providers.  

Regarding his clinical picture with respect to the claimed acquired psychiatric disorder to include a depressive disorder and insomnia has been reopened with the submission of a medical opinion dated in January 2007 from Kenneth Todd, M.D., J.D.  In that opinion, Dr. Todd stated that, "In my professional opinion, [the Veteran] is not a hypochondriac and therefore I am inclined to believe his statements when recounting his physical injuries.  I am aware that his ongoing depression also influences his perceptions of the physical injuries, but I believe his depression has grown out of the physical injury in question."

While Dr. Todd's nexus opinion relates the Veteran's current psychiatric conditions to, "the parachute accident and what has grown from that incident." It is essentially not probative because it is a bare conclusion and does not provide a rationale or make specific mention of any particular clinical or other evidence on which his opinion is based.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no evidence of the list of serious injuries the Veteran has attributed to this parachute accident, or any resulting psychiatric treatment resulting from that accident documented in the service treatment records, and therefore it is not clear whether the private physician's opinion is based on more than the Veteran's reports.  Thus, the opinion is insufficient with which to grant the Veteran's claim.

However, such a suggested nexus, when coupled with the Veteran's reports of in-service symptomatology and his objectively documented current diagnoses, trigger's VA's duty to assist by providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  On remand, a VA examination by a psychiatrist, or another specialist with expertise in diagnosing psychiatric disabilities, must be conducted.

The Board observes that adjudication of the Veteran's reopened claims of entitlement to service connection likely will affect adjudication of his TDIU claim. Accordingly, the Board finds that the claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
Accordingly, the issues are REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran and his service representative with appropriate VCAA notice on his reopened claims of service connection for a low back, upper back, bilateral knee, bilateral ankles, and acquired psychiatric disorders.   A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a low back, upper back, bilateral knee, bilateral ankles, and acquired psychiatric disorders since June 2005.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  The RO/AMC should obtain the Veteran's treatment records from Kenneth Todd, M.D., J.D., 7932 C, Wrenwood Blvd, Baton Rouge, La 70809, from 2000 to the present time who provided treatment for the Veteran's acquired psychiatric disorders.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

4.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his low back, upper back, bilateral knee and bilateral ankle disorders.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  Based on a review of the Veteran's claims file, including any medical treatment records obtained as a result of this Remand action, and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current residuals of a low back, upper back, bilateral knee and bilateral ankle disorder, if diagnosed, are related to active service or any incident of service, to include any in-service parachute landing accident.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for a VA psychiatric examination, to determine the nature and etiology of all currently present acquired psychiatric disorders.  The claims file and a copy of this Remand, to include Dr. Todd's treatment records must be made available to the examiner in conjunction with the examination.  All indicated studies and tests, to include psychological testing, should be accomplished.  All clinical findings should be reported in detail.  The examiner should identify all objective indications of psychiatric disability.  

With respect to the Veteran's diagnosed depressive disorder, and/or any other acquired psychiatric disorder found to be present, the examiner should express an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's military service.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or current clinical findings, as appropriate.  The examiner should address Dr. Todd's medical opinion in his or her discussion.

6.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Thereafter, readjudicate the Veteran's claims of service connection for a low back, upper back, bilateral knee and bilateral ankle disorders and an acquired psychiatric disorder to include a depressive disorder and insomnia, and his claim of entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2011).


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


